Name: Commission Regulation (EC) NoÃ 335/2005 of 25 February 2005 on the issue of import licences for garlic imported under the autonomous tariff quota opened by Regulation (EC) NoÃ 218/2005
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 26.2.2005 EN Official Journal of the European Union L 53/22 COMMISSION REGULATION (EC) No 335/2005 of 25 February 2005 on the issue of import licences for garlic imported under the autonomous tariff quota opened by Regulation (EC) No 218/2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 218/2005 of 10 February 2005 opening and providing for the administration of an autonomous tariff quota for garlic (1), and in particular Article 6(3) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences made by traditional importers pursuant to Article 4(1) of Regulation (EC) No 218/2005 and submitted to the Commission by the Member States on 22 February 2005 shall be issued for 2,985 % of the quantity applied for. 2. Applications for import licences made by new importers pursuant to Article 4(1) of Regulation (EC) No 218/2005 and submitted to the Commission by the Member States on 22 February 2005 shall be issued for 0,741 % of the quantity applied for. Article 2 This Regulation shall enter into force on 28 February 2005. It shall apply until 30 June 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 39, 11.2.2005, p. 5.